—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Orange County (Kiedaisch, J.), entered May 5, 1999, which denied her petition for custody of or visitation with the infant children.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Kamate v Kamate, 260 AD2d 637; People v Paige, 54 AD2d 631). Ritter, J. P., Friedmann, H. Miller and Townes, JJ., concur.